DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of reference claims 1-5 of prior U.S. Patent No. 10,588,692. 
Regarding claim 1, Patent ‘692 claims a method (see reference claim 1), comprising the steps of: ablating a plurality of sites in a heart of a living subject, the sites having respective 
Regarding claim 2, Patent ‘692 claims the steps of: defining a source and a destination, projecting the source and the destination onto the simulation plane, wherein the projected locations of the sites lie between the projected source and the projected destination on the simulation plane; randomly generating 2-dimensional paths on the simulation plane extending from the projected source to the projected destination and having passages between two of the projected locations of sites, the passages having respective sizes; and for each of the 2-dimensional paths determining a minimum size of the passages thereof, wherein reporting a gap comprises reporting the largest minimum size of the 2-dimensional paths (see reference claim 1).
Regarding claim 3, Patent ‘692 claims that the projected locations of the sites lie on an ellipse of best fit, wherein a portion of the projected locations of the sites lie outside the ellipse, further comprising enlarging the ellipse to include all of the projected locations of the sites (see reference claim 2).
Regarding claim 4, Patent ‘692 claims the steps of: modeling a portion of the heart as a triangular mesh comprising mesh nodes and ablation points, respective ablation points having a nearest mesh node; from the mesh nodes preparing a grid graph having graph nodes that are connected by undirected edges; representing the ablation points on the grid graph as corresponding graph nodes of the nearest mesh node thereof; and using the corresponding graph nodes as the 
Regarding claim 5, Patent ‘692 claims a method (see reference claim 4), comprising the steps of: ablating a plurality of sites in a heart of a living subject, the sites having respective locations in a 3-dimensional coordinate system; building a tree graph from all of the locations of the sites, the tree graph having edges and defining a path constructed of shortest segments between pairs of the sites; selecting a source, wherein the tree graph has a loop that winds about the source, the loop describing a gap between two of the ablation sites; and reporting a shortest edge in the tree graph that can close the gap as a gap size (see the steps of reference claim 4).
Regarding claim 6, Patent ‘692 claims selecting additional sources and iterating the step of building a tree graph using the additional sources (see reference claim 5).
Therefore, instant claims 1-6 are not patentably distinct from the subject matter of reference claims 1-5.
This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lambert et al., (US 20160095653; hereinafter Lambert).
Regarding claim 1, Lambert discloses a method, comprising the steps of: ablating a plurality of sites in a heart of a living subject, the sites having respective locations in a 3-dimensional coordinate system; projecting the locations of the sites onto a simulation plane; identifying a set of shortest 3-dimensional paths that correspond to 2-dimensional connections between pairs of the projected locations of the sites, the 3-dimensional paths having respective lengths; and reporting a gap as a longest one of the 3-dimensional paths ([0019]-[0022], [0124]-[0128]).
Regarding claim 2, Lambert further discloses the steps of: defining a source and a destination, projecting the source and the destination onto the simulation plane, wherein the projected locations of the sites lie between the projected source and the projected destination on the simulation plane; randomly generating 2-dimensional paths on the simulation plane extending from the projected source to the projected destination and having passages between two of the projected locations of sites, the passages having respective sizes; and for each of the 2-dimensional paths determining a minimum size of the passages thereof, wherein reporting a gap comprises reporting the largest minimum size of the 2-dimensional paths ([0019]-[0022], [0124]-[0128]).
Regarding claim 3, Lambert further discloses that the projected locations of the sites lie on an ellipse of best fit, wherein a portion of the projected locations of the sites lie outside the ellipse, further comprising enlarging the ellipse to include all of the projected locations of the sites ([0019]-[0022], [0124]-[0128]).
Regarding claim 7, Lambert discloses (Figure 1) an apparatus (30), comprising: a probe (32) adapted for insertion into contact with a heart in a body of a subject, the probe having a location sensor (38) and an electrode (36) on a distal portion of the probe; an ablation power generator (42); a processor (45) linked to the location sensor (38), and arranged cooperatively with 

Regarding claim 8, Lambert further discloses (Figure 1) that the processor (45) is operative for performing the steps of: defining a source and a destination, projecting the source and the destination onto the simulation plane, wherein the projected locations of the sites lie between the projected source and the projected destination on the simulation plane; randomly generating 2-dimensional paths on the simulation plane extending from the projected source to the projected destination and having passages between two of the projected locations of the sites, the passages having respective sizes; and for each of the 2-dimensional paths determining a minimum size of the passages thereof, wherein reporting a gap comprises reporting the largest minimum size of the 2-dimensional paths ([0019]-[0022], [0060]-[0061], [0124]-[0135]).
Regarding claim 9, Lambert further discloses apparatus according to claim 8, wherein the projected locations of the sites lie on an ellipse of best fit, wherein a portion of the projected locations of the sites lie outside the ellipse, further comprising enlarging the ellipse to include all of the projected locations of the sites ([0019]-[0022], [0060]-[0061], [0124]-[0135]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claims 1 and 8 above, and further in view of Voth (US 20110074779).
Regarding claim 4, Lambert discloses the method according to claim 2, but fails to disclose the steps of: modeling a portion of the heart as a triangular mesh comprising mesh nodes and ablation points, respective ablation points having a nearest mesh node; from the mesh nodes preparing a grid graph having graph nodes that are connected by undirected edges; representing 
Regarding claim 10, Lambert discloses the apparatus according to claim 8, but fails to disclose that the processor is operative for performing the steps of: modeling a portion of the heart as a triangular mesh comprising mesh nodes and ablation points, respective ablation points having a nearest mesh node; from the mesh nodes preparing a grid graph having graph nodes that are connected by undirected edges; representing the ablation points on the grid graph as corresponding graph nodes of the nearest mesh node thereof; and using the corresponding graph nodes as the projected locations of the sites in the step of generating 2-dimensional paths. However, Voth teaches an apparatus including a processor operative for modeling a portion of the heart as a .
Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Lavi et al., (US 20160247279; hereinafter Lavi).
Regarding claims 5-6, Lambert discloses a method, comprising the steps of: ablating a plurality of sites in a heart of a living subject, the sites having respective locations in a 3-dimensional coordinate system and estimating gaps using mapped locations of the sites ([0019]-[0022], [0124]-[0128]), but fails to disclose building a tree graph from all of the locations of the sites, the tree graph having edges and defining a path constructed of shortest segments between pairs of the sites; selecting a source, wherein the tree graph has a loop that winds about the source, the loop describing a gap between two of the ablation sites; and reporting a shortest edge in the tree graph that can close the gap as a gap size, wherein additional sources are selected and the step of building a tree graph is iterated using the additional sources. However, Lavi teaches a method 
Regarding claims 11-12, Lambert discloses (Figure 1) an apparatus (30), comprising: a probe (32) adapted for insertion into contact with a heart in a body of a subject, the probe having a location sensor (38) and an electrode (36) on a distal portion of the probe; an ablation power generator (42); a processor (45) linked to the location sensor (38), and arranged cooperatively with the ablation power generator (42) for performing the steps of: ablating a plurality of sites in the heart, the sites having respective locations in a 3-dimensional coordinate system and estimating gaps using mapped locations of the sites ([0019]-[0022], [0060]-[0061], [0124]-[0135]). Lambert fails to disclose that the processor performs the steps of building a tree graph from all of the locations of the sites, the tree graph having edges and defining a path constructed of shortest segments between pairs of the sites; selecting a source, wherein the tree graph has a loop that winds about the source, the loop describing a gap between two of the ablation sites; and reporting a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794